Citation Nr: 1445281	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  04-38 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include asbestosis and secondary to asbestos exposure.  

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to the service-connected arteriosclerotic heart disease with hypertension and secondary to chemical exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty form December 1948 to July 1978.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2004 and January 2006 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In June 2006, the Veteran testified before a Veterans Law Judge (VLJ) during a travel board hearing.  A transcript of the hearing has been associated with the claims file.  

In June 2009 and February 2014, the Board remanded the claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also reviewed the Veteran's Virtual VA file and finds that it does not include any additional relevant documents.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In February 2014, the Board directed that the Veteran be examined in order to obtain medical nexus opinions regarding the etiology of his respiratory disorder, to include asbestosis, and peripheral neuropathy of the bilateral lower extremities.  Additionally, the Board requested that the AMC attempt to verify exposure to asbestos while aboard the U.S.S. Midway from July 1950 to November 1950, and whether the Veteran was likely exposed to any hazardous chemicals as part of his active duty service.  See the February 2014 remand.  The remand directives have not been adequately completed and the matter is again remanded.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In view of the fact that this matter has been remanded on multiple occasions, the Board notes that the AMC MUST ENSURE COMPLETION OF ALL SEPARATE REMAND DIRECTIVE AS BELOW. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate service department and/or U.S. Government agency to research the Veteran's allegation that he was exposed to asbestos while aboard the U.S.S. Midway.  Service personnel records show that the Veteran was aboard the U.S.S. Midway from July 1950 to November 1950.  

After any development is complete, the AMC MUST MAKE A FORMAL FINDING AS TO WHETHER THE VETERAN WAS EXPOSED TO ASBESTOS DURING MILITARY SERVICE AND ASSOCIATE ANY REPORTS WITH ITS DETERMINATION.  

2.  Verify the Veteran's correct address is of record, to include the correct name and address of his current legal custodian.  Then, unless the Veteran has since been deemed competent for VA purposes, ensure that future VA correspondence and examination notices pursuant to the instructions below include notification to the Veteran's custodian at his/her most recent address of record.  The Board calls the AMC's attention to the following:

* In a February 2014 rating decision, the Veteran was declared not competent to handle the disbursement of funds as of February 15, 2014.  

* In an April 2014 Adult Beneficiary - Field examination Request and Report, the VA field examiner notes that the field interview of the Veteran was conducted at his residence, which was listed as [redacted].  

* An April 2014 VA Form 21-555, Certificate of Legal Capacity to Receive and Disburse Benefits, indicates that the Legal Custodian of the Veteran is [redacted].  The address listed is [redacted].
* In a May 2014 letter from the AMC, the Veteran's address was listed as [redacted].  

* According to the June 2014 Compensation and Pension Exam Inquiry report, the Veteran's address was listed as [redacted].  

* In July 2014, the Veteran failed to report for scheduled VA examinations at the VAMC in Providence.  The record fails to contain a copy of any examination notice sent, and it is unknown to which address any examination notice was sent.  In the September 2014 Appellant's Post-Remand Brief, the Veteran's representative notes that there is no indication as to which address was used to inform the Veteran of the time, date, and location of the VA examinations, but just a vague declaration in an email stating that "[h]e was notified via mail."  See the September 2014 brief.  

* In an August 2014 VA letter, [redacted] was notified that they had been appointed as the custodian of the Veteran.  The address listed was [redacted] [redacted].

3.  After the above development has been conducted, afford the Veteran a VA respiratory examination with the appropriate clinician, to include notification to his current custodian.  The examiner will be advised the purpose of the examination is to ascertain whether the Veteran has a respiratory disorder as a result of asbestos exposure and/or service.  The question of the severity of the disorder is only relevant to the extent that it may provide information as to the source of the disorder.  

If it is determined that the Veteran was exposed to asbestos, the examiner is advised that the latency period for asbestos-related diseases varies from between 10 to 45 or more years between first exposure and development of the disease, per the M21-1.  See M21-1, Part IV, 7.21(b)(2).  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.  

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, the Board calls the examiner's attention to the following:

* The Veteran's military occupational specialty (MOS) was aircrew survival equipmentman. 

* Service treatment records reflect no complaints, treatment, or diagnosis of a respiratory disorder, to include asbestosis.  

* Post service treatment records show diagnoses of mild obstructive lung disease and chronic obstructive pulmonary disease (COPD). 

All indicated tests and studies must be performed.  The examiner must provide a diagnosis for each respiratory disability found.  For each diagnosis, the examiner must provide an opinion as to the following questions: 

(1) Is the current respiratory disorder due to pre-service and/or post-service occupational or other asbestos exposure?

(2) Is the current respiratory disorder due to asbestos exposure in-service?

(3) Is the current respiratory disorder due to service?

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.  

4.  Review the Veteran's service personnel records to determine the extent of his activities as an aircrew survival equipmentman.  That information must be provided to the appropriate agencies (such as, but not limited to, the Department of Defense or the Environmental Protection Agency or VA's Environmental Agents Service) through appropriate channels (such as, but not limited to, the Under Secretary for Health) and obtain an opinion as to whether he was likely exposed to any hazardous chemicals as part of his active duty service and the extent of any exposure.  

5.  After the above development has been conducted, afford the Veteran a VA neurological examination with the appropriate clinician, to include notification to the Veteran's custodian.  The examiner will be advised that the purpose of the examination is to ascertain whether the Veteran has peripheral neuropathy of the bilateral lower extremities as a result of chemical exposure, active duty service, or due to his service-connected arteriosclerotic heart disease with hypertension.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.  

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, the Board calls the examiner's attention to the following:

* In a June 2006 statement, the Veteran stated that during his early years in service, he worked with a variety of toxic chemicals, to include glue, acetone, carbon hexachloride, and petroleum naphtha that was used to repair and service exposure suits.  He explained that he worked in an enclosed area with no windows or proper air ventilation when working with the chemicals.  The Veteran contends that this in-service exposure to chemicals caused his peripheral neuropathy of the bilateral lower extremities. 

* Service treatment records reflect no complaints, treatment, or diagnosis of peripheral neuropathy of the bilateral lower extremities.  

* In January 2006, the Veteran was diagnosed with chronic, mild sensory motor painful peripheral neuropathy (PPN) by a VA neurologist.  He reported that he has been exposed to different toxins and chemicals throughout the years because of his employment.  He admitted to being exposed to glue and freon a great deal over long periods of time.  The VA neurologist concluded that while the Veteran's PPN is of an undetermined etiology, it is conceivable that history of exposure to glue and freon is of etiologic importance.  

* In a September 2006 VA outpatient treatment record, a VA neurologist diagnosed the Veteran with chronic, idiopathic sensory painful peripheral neuropathy (PPN).  It was noted that possible distant exposure to toxins, such as glue and freon, could be a causative factor of the chronic PPN.  

All indicated tests and studies must be performed.  The examiner must provide a diagnosis for each neurological disability found.  For each diagnosis, the examiner must provide an opinion as to the following questions:

(1) Did the current neurological disorder of the bilateral lower extremities begin during active service or related to any incident of service?

(2) Is the current neurological disorder of the bilateral lower extremities caused or aggravated by in-service chemical exposure, to include glue, freon, acetone, carbon hexachloride and petroleum naphtha?

(3) Is the current neurological disorder due to pre-service and/or post-service occupational or other chemical exposure?

(4) Is the peripheral neuropathy of the bilateral lower extremities proximately due to or the result of the service-connected arteriosclerotic heart disease with hypertension?

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report. 

6.  Conduct any other appropriate development deemed necessary.  AGAIN, THE AMC'S ATTENTION IS CALLED TO Stegall v. West, 11 Vet.App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders). THE AMC MUST COMPLETE THE REMAND DIRECTIVES.

Thereafter, readjudicate the claims, considering all evidence of record.  If the benefits sought remain denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for a response.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 






action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



